  8:20-cv-00072-RGK-PRSE Doc # 7 Filed: 08/13/20 Page 1 of 2 - Page ID # 31




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN DEWEY LIM,                                              8:20CV72

                     Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

US Marshals, et al.,

                     Defendants.


      This matter is before the court on its own motion.

       According to the publicly available record of inmates in the custody of the
Johnson County Sheriff’s Office in Olathe, Kansas,1 Plaintiff was released from
custody on April 6, 2020. Plaintiff has an obligation to keep the court informed of
his current address at all times. See NEGenR 1.3(e) and (g) (requiring pro se parties
to adhere to local rules and inform the court of address changes within 30 days). This
case cannot be prosecuted in this court if Plaintiff’s whereabouts remain unknown.

       Also, because Plaintiff is no longer in the custody of the Johnson County
Sheriff’s Office, he must now file a new application for leave to proceed in forma
pauperis if he wishes to continue pursuing this case in forma pauperis. Plaintiff may,
in the alternative, pay the court’s $400.00 filing and administrative fees.

      IT IS THEREFORE ORDERED:

      1. Plaintiff must update his address within 30 days. Failure to do so will result
         in dismissal of this action without further notice to Plaintiff.

      2. Plaintiff must either file a new request for leave to proceed in forma
         pauperis or pay the court’s $400.00 filing and administrative fees within

      1
          See http://www.jocosheriff.org/public-information/inmate-search.
8:20-cv-00072-RGK-PRSE Doc # 7 Filed: 08/13/20 Page 2 of 2 - Page ID # 32




      30 days. Failure to take either action will result in dismissal of this matter
      without further notice to Plaintiff.

   3. The clerk of the court is directed to send to Plaintiff the Form AO 240,
      AApplication to Proceed Without Prepayment of Fees and Affidavit.@

   4. The clerk of the court is directed to set a pro se case management deadline
      with the following text: September 14, 2020: deadline for Plaintiff to
      update address; deadline for Plaintiff to file new IFP application or pay
      filing fee.

   Dated this 13th day of August, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
